Exhibit 10.80

 

 

[g201610240802442172508.jpg]

 

September 10, 2015

 

Mr. Michael C. Ratigan

122 King Rd.

Chalfont, PA 18914

 

Dear Mike,

 

I am pleased to extend all of the terms of your employment set forth in the
attached letter dated August 29, 2012. These terms will continue indefinitely
during the course of your continued employment with Unilife, and your base
compensation, target incentive compensation and equity compensation will
continue to be adjusted at the discretion of Unilife's CEO consistent with the
terms of the August 29 letter.   Specifically and for the sake of clarity, the
severance benefits and the payments upon a Change in Control specified in the
August 29 letter are continued by way of this letter, and the non-competition
and confidentiality obligations are also continued by way of this letter.
Additionally, future equity incentive compensation will continue to be governed
by Unilife’s equity compensation plans as they are amended from time to time.

 

We wish you much continued success at Unilife and look forward to working
together with you in the years to come.

 

Sincerely,

 

/s/Ramin Mojdeh

Ramin Modjeh

President and Chief Operating Officer

 

Agreed and Accepted:

 

/s/ Michael C. Ratigan  

 

9/10/2015

Michael Ratigan

 

Date

 

 